NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4568-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KALIF A. KEMP,

     Defendant-Appellant.
_______________________

                   Submitted January 21, 2021 – Decided March 9, 2021

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 14-04-0285.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Kalif A. Kemp appeals the denial of his post-conviction relief

(PCR) petition without an evidentiary hearing. He raises the single argument:


            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY HEARING BECAUSE TRIAL
            COUNSEL    FAILED  TO   ENSURE   THAT
            DEFENDANT PROVIDED A FACTUAL BASIS FOR
            ROBBERY AND PCR COUNSEL FAILED TO
            PURSUE DEFENDANT'S NOT PROVIDING A
            FACTUAL BASIS FOR ROBBERY, THEREBY
            ESTABLISHING A PRIMA FACIE CASE OF
            COUNSELS' INEFFECTIVENESS.  (Not Raised
            Below)

Having considered this argument, the record, and the applicable law, we affirm.

      On October 31, 2013, defendant entered a CVS store in Clifton, took

infant formula and a nutritional shake, and tried to leave the store without

paying. As he attempted to flee, he brandished a knife, and pushed and wrestled

the store clerk who confronted him. A surveillance video captured the incident.

      Defendant was arrested and later indicted for first-degree robbery,

N.J.S.A. 2C:15-1(a)(1) and N.J.S.A. 2C:15-1(a)(2); third-degree unlawful

possession of a weapon for an unlawful purpose N.J.S.A. 2C:39-4(d); fourth-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(d); and fourth-

degree resisting arrest, N.J.S.A. 2C:29-2(a)(2).




                                                                         A-4568-18
                                        2
      In December 2014, the State and defendant reached an agreement whereby

he would plead guilty to an amended count of second-degree robbery and all

other indictment counts would be dismissed. The State would recommend that

defendant be sentenced to drug court probation for a term of five years, along

with various related conditions, and dismissal of the remaining counts.

      After defendant informed the judge that he was satisfied with his attorney,

defense counsel elicited the following factual basis for the plea:

            [Defense Counsel]: All right. Now going back to
            October 31, 2013 did you go into the City of Clifton?

            The Defendant: Yes.

            [Defense Counsel]: And did you walk into the CVS
            pharmacy . . . in Clifton?

            The Defendant: Yes, I did.

            [Defense Counsel]: When you were in the pharmacy
            was . . . it your intention to commit a theft?

            The Defendant: Yes.

            [Defense Counsel]: And at some point[,] the personnel
            from the store began to stop you from leaving the store,
            is that correct?
            The Defendant: [Y]es.

            [Defense Counsel]: And at that point did you then use
            force to try to flee the store?

            The Defendant: Yes, I did.

                                                                           A-4568-18
                                        3
[Defense Counsel]: And by force you – you know, you
pulled, you struggled, you did not just surrender, is that
correct?

The Defendant: Yes.

[Defense Counsel]: And you understand that that
elevates a shoplifting to a robbery?

The Defendant: Yes.

[Defense Counsel]: You understand that. I have
nothing further, Your Honor.

The Court: Does the State have any questions?

[Prosecutor]: Briefly. And, [defendant], the items that
you intended to steal that day[,] they were cans of infant
formula?

The Defendant: Yes.

[Prosecutor]: As well as a nutritional shake.

The Defendant: Yes.

[Prosecutor]: And the struggle that you described with
[defense counsel,] would it be fair to just characterize
that you wrestled with the store security?

The Defendant: Yes.

[Prosecutor]: And in the course of that tussle[,] you
might have pushed them?

The Defendant: Yes.


                                                             A-4568-18
                            4
The trial judge found that defendant pled guilty knowingly and voluntarily,

while establishing an adequate factual basis.

      A month later, defendant was sentenced by a different judge. An alternate

plea agreement was reached calling for a seven-year prison term with an eighty-

five percent parole ineligibility period, pursuant to the No Early Release Act,

N.J.S.A. 2C:43-7.2. The factual basis for the plea was repeated when the judge

stated: "On October 31[, 2013,] defendant attempted to shoplift from CVS in

Clifton. As a security guard attempted to stop defendant[,] he became combative

and assaultive with the guard." In accordance with the agreement, defendant

was sentenced to drug court and the remaining charges were dismissed.

      In October 2016, defendant was removed from drug court after pleading

guilty to violating probation by "elop[ing] from Eva's Halfway House for Men

on January 30[] of this year and never returned." He received the alternative

sentence negotiated in the plea agreement of seven years' imprisonment , subject

to eighty-five percent parole ineligibility.

      In April 2018, defendant filed a pro se PCR petition contending that "[t]he

elements of [r]obbery were never met[.] The surveillance footage reveals only

an attempted shoplifting[.]"       Through assigned counsel, defendant later

submitted a supplemental certification stating that his trial counsel "never


                                                                           A-4568-18
                                         5
developed any potential defenses to the robbery charge" and that his intention

was to shoplift, not commit robbery.

      The PCR judge denied relief to defendant without an evidentiary hearing

for reasons set forth on the record. The judge explained he found no merit in

PCR counsel's oral argument that defendant "was trying to just leave to get his

– the diapers or baby formula back to his child. And [the store clerk] escalated

the situation . . . . [Defendant] was just struggling to get out of there." (emphasis

added). The judge was also unpersuaded by PCR counsel's contention that trial

counsel should have negotiated a better deal because defendant only committed

shoplifting, not second-degree robbery. He determined that the surveillance

video as well as the facts set forth in the police report, the pre-sentence report,

and in defendant's plea belied defendant's PCR assertion that his offense was

merely shoplifting. He also determined that defendant failed to indicate the

strategy trial counsel failed to employ to successfully challenge the robbery

charge.

      In his appeal, defendant argues that the PCR judge erred in not affording

him an evidentiary hearing to show that his trial counsel failed to ensure that he

provided a factual basis for robbery during his plea allocution.              While

defendant's merits brief states that this issue was not raised below, no argument


                                                                               A-4568-18
                                         6
is made as to why we should consider his contention in light of our general

inclination to "'decline to consider questions or issues not properly presented to

the trial court . . . unless the questions so raised on appeal go to the jurisdiction

of the trial court or concern matters of great public interest.'"           State v.

Marroccelli, 448 N.J. Super. 349, 373 (App. Div. 2017) (alteration in original)

(quoting State v. Robinson, 200 N.J. 1, 20 (2009)). Although neither exception

applies here, we address defendant's contention because arguably it was

presented to and addressed by the PCR judge. Defendant's pro se petition

asserted "the elements of robbery were never met[,]" which the judge rejected,

finding that a second-degree robbery occurred, and defendant's plea allocution

and other information established that he committed the offense.

      Tuning to the merits of defendant's PCR petition, he must demonstrate:

(1) counsel's performance was deficient, and (2) the deficient performance

actually prejudiced the accused's defense. Strickland v. Washington, 466 U.S.

668, 687 (1984); see also State v. Fritz, 105 N.J. 42, 58 (1987) (adopting two-

part Strickland test in New Jersey). There was no deficient performance by trial

counsel which prejudiced defendant.

      In accordance with N.J.S.A. 2C:15-1(a):

             A person is guilty of robbery if, in the course of
             committing a theft, he:

                                                                               A-4568-18
                                         7
                  (1) Inflicts bodily injury or uses force upon
                  another; or

                  (2) Threatens another with or purposely puts him
                  in fear of immediate bodily injury; or

                  (3) Commits or threatens immediately to commit
                  any crime of the first or second degree.

            An act shall be deemed to be included in the phrase "in
            the course of committing a theft" if it occurs in an
            attempt to commit theft or in immediate flight after the
            attempt or commission.

Defendant's plea allocution clearly demonstrated that he committed robbery

when he admitted he took infant formula and a nutritional shake without paying,

and while brandishing a knife, he used force against the store clerk to

immediately flee apprehension.        Furthermore, the PCR judge properly

considered the police report, the presentence report, and the surveillance video

in determining defendant's guilty plea was sufficient. See State v. Mitchell, 126

N.J. 565, 581-82 (1992) (holding that to determine if an adequate factual basis

for a plea was provided, "the court may consider a wide range of information

sources, including all testimony at the plea and sentencing hearings, the

presentence report, as well as other sources unique to a particular case").

      The PCR judge did not abuse his discretion in not conducting an

evidentiary hearing. There were no disputed facts regarding entitlement to PCR

                                                                              A-4568-18
                                        8
that could not be resolved based on the existing record, State v. Porter, 216 N.J.

343, 354 (2013), and defendant failed to set forth a prima facie case of

ineffective assistance of counsel, State v. Preciose, 129 N.J. 451, 462 (1992).

      Affirmed.




                                                                            A-4568-18
                                        9